Title: To Thomas Jefferson from Edmund Bacon, 8 November 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello 8th. November 1807
                        
                        Davy sets out for Washington to day. he brings 150 Aspen Giants—I have baught my Corn of three men as heare
                            mentioned Mr Craven 100 barrils at two dollers the barril Robert Teril 100 barrils and Before I baught Terils I baught
                            of Robert Burress 20 Barrils and Teril had a hundred for sale and would not Brake the Quantity for less than $2 the
                            Barril. it Being the Driest fall I ever saw Has made Corn very dry so it would not swink much and as we had our Porke to
                            fatten I considerd 20 barrils more than you directed me would not Be a miss I Give Teril and Burress ten shillings and
                            six Pence the Barril Payable first of January Also have Baught 10000 Pounds fodder at 3/. which Money will be wanting in
                            about 7 weeks. the Balance of My fodder I shall Get of Craven With Respect of the three Jobs Stewart was to do. I beleave
                            it will Be Impossople to Get him to do them the old man has never done one or not more than one days work sence you Left
                            heare he is Eternally drunk and like a Mad man—in Case you should moove the shop would it not be best Sir to have the
                            nailry and shop at one house then Joe would all ways be in Place whare he would Get Assistance from the nailry and do the
                            nail Tools with out any Ill Conveniency Also it would Be more Convenient to haul Coal to one Plaice than twoo
                        I am at Present at wirk in the Garden having done the Jobs at the mill Except the Hoopers shop and belts
                            house and the head Gate. Mr. Maddox broke his Arm some time Past and could not wirk. he Says he will do the walls soon as
                            he Gits well I applyed to Mr Peyton for Corn and his reply was he could not spare any from his own Crop but he had or
                            was to have some from a Tenant and would let me have His Part of the Tenants rent. I have Seen the Tenant and he says he
                            shall not make more than 30 Barrils in his hole Crop and Mr Peytons Part was the forth of that for rent from this it
                            appears we shall Get not more than one Waggon load of Corn from Mr Peyton—I will Get all I can from him I dont think of
                            nothing more at Present. But am Sir yours Truly
                        
                            E Bacon
                            
                        
                    